Title: To Alexander Hamilton from William Simmons, 21 September 1799
From: Simmons, William
To: Hamilton, Alexander


          
            Sir
            Department of War Accountants office September 21st. 1799.
          
          I have received your letter dated the 18th. Inst. inclosing the Accounts of Doctor Coffin—As soon as that officer arrives every facility will be given to the adjustment of them, as you have requested.
          I am with great respect Sir Your Mo Obd Servt.
          
            Wm. Simmons
          
          Major General Alexander Hamilton New York.
        